Hendrick, J.
The defendant herein appeals from an order of the Municipal Court which denied his motion to amend the judgment so as to provide that the plaintiff was liable to arrest and imprisonment upon execution.
This application was made within the time provided in'section 129, subdivision 4, of the Municipal Court Code and was denied. The appeal must, nevertheless, be dismissed. Appeals from the Municipal Court are governed by the provisions of section 154 of the Municipal Court Code. No authority is given therein for the taking of an appeal from an order of this character. The court below, undoubtedly, had-power and jurisdiction to make an order amending the judgment. Whether or not it exercised such power correctly would be the question to be determined upon appeal, but the order does not fall within that class of orders mentioned in section 154 of the Municipal Court Code, subdivision 8, as being one which the “ court had not the power to make.” The appeal should have been taken from the judgment and the notice of appeal should have specified the order which was sought to be reviewed. Mun. Ct. Code, § 155.
Bijiir and Weeks, JJ., concur.
Appeal dismissed, with ten dollars costs.